DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
perimeter wall "22" on Page 04, lines 16-23.
elevated sections 48" on Page 05, lines 20-21.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “20” has been used to designate both "air release aperture" on Page 04, line 11 and "bottom side" on Page 06, line 3.
reference character “16” has been used to designate both "b and "b.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Argent (GB 1060581; as provided), in view of El Kawam (US 2019/0031393 A1).
Regarding claim 1, Argent teaches a mold for forming a pallet (open-topped mould 1 in Figure 1), the mold comprising: 
a bottom wall (base plate 2) having a top side, a bottom side and a perimeter edge, the perimeter edge having a rectangular shape (as shown in Figure 1, base plate has top, bottom and edge);
a perimeter wall (sides 3) being attached to and extending upwardly from the perimeter edge, the perimeter wall including a front wall, a rear wall, a first lateral wall and a second lateral wall (as shown in Figure 1, mould comprises four sides); and
the top side of the bottom wall having a pair of raised sections extending from the front wall to the back wall (plates 6 in Figure 1; page 2, lines 33-37, welded to the base plate and to each other are further plates which define inverted truncated V-shaped channels), 
wherein the raised sections form forklift slots in a block (channels 8 in Figure 2; page 2, lines 42-47, channels will be of truncated V-shape…to receive a tine of a fork lift truck), the raised sections being oriented parallel to each other (as shown in Figure 1).
	Argent teaches all the elements of claim 1 as discussed above but does not disclose the length and width of the bottom wall.
El Kawam teaches a method and apparatus for forming a pallet (100 in Figures 1-6) and further discloses the standard size of pallets for use with forklifts being 40 by 48 inches as is conventionally known in the art (paragraph 0040).  As Argent also discloses the formed pallet is compatible with a forklift (page 2, lines 42-47 of Argent, to receive a tine of a fork lift truck), one of ordinary skill in the art would have found it obvious to utilized a standardize length and width as conventional known in the art and disclosed by El Kawam.
The limitation “for forming a concrete pallet” pertains to the material utilized in the mold and to the specific way an article is formed, this is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Argent, as modified by El Kawam, discloses all the structural limitations of claim 1.
Regarding claim 2, Argent, as modified by El Kawam, teaches all the elements of claim 1 as discussed above but does not disclose the perimeter wall forms an acute angle with respect to the top side and being greater than 75°.  However, Argent discloses the wall of the mold are collapsible and interlocked to the bottom of the mold by pegs (page 2, lines 29-32).  It would have been obvious for one of ordinary skill in the art to from the perimeter wall at an acute angle to better secure the wall to the bottom of the mold.  With respect to the specific angle, one of ordinary skill in the art would have found it obvious to optimize the angle through routine experimentation to balance locking of the perimeter wall and strength of the molded pallet.
Regarding claim 3, Argent, as modified by El Kawam, further discloses the height of a standard size of a pallet being between 5 and 10 inches (paragraph 0040 of El Kawam), which overlaps the present claimed range of 5 to 8 inches.  Argent/El Kawam differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, It would have been obvious to one of ordinary skill in the art at the time to have selected from the overlapping portion of the range taught by El Kawam, because overlapping ranges have been held to establish prima facie obviousness. See MPEP §2144.05.
Regarding claim 4, Argent, as modified by El Kawam, further discloses each of the raised sections include an upper surface and a pair of lateral surfaces, the upper surfaces each being planar and lying in a horizontal plane (as shown in Figure 1 of Argent, plates 6 have upper planar surfaces and corresponding pair of lateral surfaces).
Regarding claim 6, Argent, as modified by El Kawam, further discloses the lateral surfaces of each of the raised sections are angled outwardly from a respective one of the upper surfaces to the top side (as shown in Figure 1; page 2, lines 33-37 of Argent, which define inverted truncated V-shaped channels).
Regarding claim 9, Argent, as modified by El Kawam, further discloses the top side of the bottom wall has a pair of elevated sections extending from the first lateral wall to the second lateral wall, wherein the elevated sections form forklift slots in the concrete block, the elevated sections being parallel to each other and perpendicular to the raised sections, the elevated sections having a same size and shape as the raised sections (as shown in Figure 1 of Argent, pairs of perpendicular plates 6 are provided within the mould and are the same size and shape).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Argent, in view of El Kawam and Ingham (US 2005/0193929 A1).
Regarding claim 5, Argent, as modified by El Kawam, teaches all the elements of claim 1 as discussed above but does not disclose the height of the raised sections.  However, as noted above, the raised sections form slots in the molded palled for a forklift (page 2, lines 42-47 of Argent).
Ingham teaches a molded pallet (50 in Figure 1) having apertures for inserting of forklift tines or forks (58).  Ingham further discloses the standard height as known in the art for said apertures is 3.5 inches (paragraph 0031).  It would have been obvious for one of ordinary skill in the art at the time of filing to have provided the raised sections to the height as disclosed by Ingham, as said height is standard and customary in the art for compatibility with forklift tines or forks.

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Argent, in view of El Kawam and Ingham, as applied to claim 5 above, and further in view of "Stratis Pallet P4834LRS00 (2014)", herein 'Stratis'.
Regarding claim 7, Argent, as modified by El Kawam and Ingham, teaches all the elements of claim 5 as discussed above but does not disclose the spacing between the raised sections, the width of each raised section between corresponding lateral walls, or the distance between the raised sections and an adjacent of the first and second lateral walls.  However, the ranges of spacings and width appear to fall within customary dimensions of standard pallets compatible with forklifts.  It would have been obvious for one of ordinary skill in the art to have to select said dimensions as an obvious matter of design choice well within the level of ordinary skill in the art to produce a pallet compatible with a forklift.  Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result (see In re Kuhle, 562 F. 2d 553, 188 USPQ 7 (CCPA 1975)).
Alternatively, Stratis discloses a pallet having a length of 48 inches and forklift slots.  Each slot has a width of 10 inches ([36” - 16”]/2); the spacing between the slots is 16 inches; and distance from each slot to an adjacent lateral wall is 6 inches ([48” - 36”]/2).  Hence, the dimensions disclosed by Stratis fall within the corresponding claimed ranges for raised sections of the mold for a pallet.  It would have been obvious for one of ordinary skill in the art to have substituted the dimensions disclosed by Stratis in the mold of modified Argent with a reasonable expectation of success as both Stratis and modified Argent relate to pallets.  
Regarding claim 8, Argent, as modified by El Kawam, Ingham and Stratis, teach all the elements of claim 7 and further disclose the top side of the bottom wall has a pair of elevated sections extending from the first lateral wall to the second lateral wall, wherein the elevated sections form forklift slots in the concrete block, the elevated sections being parallel to each other and perpendicular to the raised sections, the elevated sections having a same size and shape as the raised sections (as shown in Figure 1 of Argent, pairs of perpendicular plates 6 are provided within the mould and are the same size and shape).

Claim(s) 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Argent, in view of El Kawam, Ingham and Stratis, as applied to claims 1 and 8 above, and further in view of Seger (US 2002/0090409 A1).
Regarding claims 10 and 12, Argent, as modified by El Kawam, Ingham and Stratis, disclose all the elements of claim 1 and 8 as discussed above but does not teach a plurality of foots members being attached to and extending downwardly from the bottom side of the bottom wall.
Seger discloses a mold (10 in Figures 1-2) having a pair of foot members (channel members 22) secured to the bottom side of the mold.  The channel members enable the mold to be conveniently moved and transported by a forklift truck (paragraph 0014).  As modified El Kawam also relates to molds, it would have been obvious for one of ordinary skill in the art to have provided said members as disclosed by Seger for transport with a forklift as this is combining prior art elements according to known methods to yield predictable results.
Regarding claims 11 and 13, Argent, as modified by El Kawam, Ingham, Stratis and Seger, teach all the elements of claims 10 and 12 above but do not disclose the height of the foot members.  However, as noted above, the foot members enable the mold to be transported by a forklift.  Ingham teaches a molded pallet (50 in Figure 1 of Ingham) having apertures for inserting of forklift tines or forks (58).  Ingham further discloses the standard height as known in the art for said apertures is 3.5 inches (paragraph 0031 of Ingham).  It would have been obvious for one of ordinary skill in the art at the time of filing to have provided the foot members to the height as disclosed by Ingham, as said height is standard and customary in the art for compatibility with forklift tines or forks.
Regarding claim 14, Argent, as modified by El Kawam, Ingham, Stratis and Seger disclose a mold for forming a concrete pallet (open-topped mould 1 in Figure 1 of Argent), the mold comprising: 
a bottom wall having a top side, a bottom side and a perimeter edge, the perimeter edge having a rectangular shape (as shown in Figure 1 of Argent, base plate has top, bottom and edge), the bottom wall having a length and width each being between 40.0 inches and 60.0 inches (paragraph 0040 of El Kawam); 
a perimeter wall being attached to and extending upwardly from the perimeter edge, the perimeter wall including a front wall, a rear wall, a first lateral wall and a second lateral wall (as shown in Figure 1, mould comprises four sides), the perimeter wall forming an acute angle with respect to the top side, the acute angle being greater than 75° (reference claim 2 above), the perimeter wall having a height between 5.0 inches and 8.0 inches (paragraph 0040 of El Kawam); 
the top side of the bottom wall having a pair of raised sections extending from the front wall to the back wall, wherein the raised sections form forklift slots in a concrete block, the raised sections being oriented parallel to each other, each of the raised sections including an upper surface and a pair of lateral surfaces, the upper surfaces each being planar and lying in a horizontal plane (channels 8 in Figures 1-2; page 2, lines 42-47 of Argent), the raised sections having a height between 2.5 inches and 4.0 inches with respect to the top side (paragraph 0031 of Ingham), the lateral surfaces of each of the raised sections being angled outwardly from a respective one of the upper surfaces to the top side (as shown in Figures 1-2 of Argent), the raised sections being spaced from each other a distance between 12.0 inches and 21.0 inches, each of the raised sections having a greatest width measured between corresponding lateral walls being between 5.0 inches and 10.0 inches, a space between the raised 10sections and an adjacent one of the first and second lateral walls being between 4.0 inches and 8.0 inches (reference claim 7 above); 
the top side of the bottom wall having a pair of elevated sections extending from the first lateral wall to the second lateral wall, wherein the elevated sections form forklift slots in the concrete block, the elevated sections being parallel to each other and perpendicular to the raised sections, the elevated sections having a same size and shape as the raised sections such that an upper surface of the elevated sections are coplanar with the upper surface of the raised sections (as shown in Figure 1 of Argent, pairs of perpendicular plates 6 are provided within the mould and are the same size and shape); and 
a plurality of foots members being attached to and extending downwardly from the bottom side of the bottom wall (members 22 in Figures 1-2 of Seger), the foot members having a height between 3.0 inches and 6.0 inches (paragraph 0031 of Ingham).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kelly, Jr (US 5,402,609) discloses a base of a mold having openings to permit lifting/moving the mold and poured concrete therein with a forklift.
Schultz (US 5,725,041) discloses a molding machine having foot members for a forklift.
Bastian (US 2016/0368659 A1) discloses a composite pallet comprising cementitious materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        9/18/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715